Citation Nr: 0919319	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-37 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension as being 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran's currently diagnosed hypertension was caused by 
or aggravated by his service-connected diabetes mellitus.  
The medical evidence also does not show that hypertension is 
related to military service or manifested to a compensable 
degree within one year of discharge.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of the 
Veteran's service-connected diabetes mellitus and was not 
otherwise incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for a disorder caused by or aggravated by 
a service-connected condition with respect to his 
hypertension and described the types of evidence that the 
Veteran should submit in support of his claim.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  Although the June 2005 VCAA notice letter did not 
address the elements of degree of disability and effective 
date, such defect has been cured.  The Veteran was advised of 
such elements in March 2006 correspondence, and his claim was 
readjudicated in October 2006, February 2007, and May 2008.  

The Board further notes that the Veteran was provided with a 
copy of the December 2005 rating decision, the October 2006 
Statement of the Case (SOC), and the February 2007 and May 
2008 Supplemental Statements of the Case (SSOC), which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
November 2005, obtained the Veteran's private medical 
records, and associated the Veteran's service treatment 
records (STRs) with the record.  

In his informal hearing presentation, the Veteran asserted 
through his representative that the compensation and pension 
examiner's opinion lacked an adequate explanation, did not 
discuss the evidence supporting the Veteran's claim, and 
relied on the ambiguous statement of medical literature as 
evidence without further explanation.  More specifically, he 
asserts that the Veteran's private physician stated that 
hypertension and diabetes are usually concomitant, which is 
not a negative opinion that can be held against the Veteran.  
Furthermore, the compensation and pension examiner based her 
opinion on "medical literature" that states that diabetes 
is not a risk factor for the development of hypertension.  
Since the Veteran supplied some medical literature 
associating hypertension and diabetes, he claims that the 
examiner's opinion needs further explanation.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  
  


	(CONTINUED ON NEXT PAGE)
Analysis

The Veteran contends that he is entitled to service 
connection for hypertension as secondary to his service-
connected diabetes mellitus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from hypertension.  
VA compensation and pension examination reports dated in June 
2007 and April 2008 include diagnoses of hypertension, as do 
VA treatment records from the Saginaw VA Hospital and the 
Veteran's private medical records.    

However, the competent medical evidence of record does not 
show that the Veteran's current hypertension is related to 
his service-connected diabetes.  In so finding, the Board 
recognizes that the November 2005 VA medical examiner 
concluded that the Veteran's hypertension was not caused by 
or aggravated by his diabetes and, after reviewing the 
Veteran's private medical records, buttressed this opinion in 
April 2008 with the affirmation that the medical literature 
does not list diabetes mellitus as a risk factor for the 
development of hypertension in the absence of nephropathy, 
which the Veteran did not have at that time.  

In support of his claim, the Veteran submitted a private 
opinion from a physician assistant (P.A.), signing on behalf 
of the Veteran's doctor.  The P.A. wrote that the Veteran 
"was diagnosed with type 2 diabetes on October 3, 2001.  The 
patient also has hypertension and hyperlipidemia[,] which are 
two conditions that are usually concomitant with type 2 
diabetes."  This medical opinion states generally that the 
two conditions are usually related.  Similarly, the Board 
notes that the Veteran cited the University of Maryland 
Medical Center's Medical Reference web site to establish that 
there is medical literature that strongly associates 
hypertension with diabetes.  However, neither the Veteran's 
private doctor nor the medical literature he cites 
specifically state that this Veteran's hypertension was 
caused by or aggravated by his service-connected diabetes.

Finally, the Veteran claimed in his VA Form 9 (Appeal to 
Board of Veterans' Appeals) dated November 2006 that a doctor 
at the VA medical center in Saginaw told him that his 
hypertension is aggravated by his service-connected diabetes.  
In November 2006, his VA doctor did in fact indicate under 
the hypertension portion of the assessment and plan section 
of his records that, "[i]n view of his diabetes mellitus, I 
have discussed with the patient and his wife, and was 
planning to start him on ace inhibitors, and I explained the 
possible side effects."  The Board finds that this statement 
is vague and ambiguous.  It does not state that the Veteran's 
hypertension was caused by or aggravated by his diabetes.  
Instead, it merely notes that he has been diagnosed with both 
diseases and will start treatment for his hypertension.  The 
Board cannot construe this statement as a competent medical 
opinion sufficient to support a claim for secondary service 
connection in light of the VA examiner's opinion.  

Therefore, the compensation and pension examiner's negative 
opinion is the only competent medical opinion of record.  In 
stating her opinion, the examiner considered the Veteran's 
private doctor's opinion and broadly cited the medical 
literature.  Most importantly, she specifically ruled out 
diabetes as a causative or aggravating mechanism for the 
Veteran's hypertension.  Once again, the Board finds that the 
compensation and pension examiner's opinion is adequate and 
fully explains the evidence. 

Thus, because the private doctor's opinion and the medical 
literature cited by the Veteran cannot link his specific 
hypertension to his specific service-connected diabetes, the 
Veteran cannot satisfy the second the element of the 
secondary service-connection test.  That is, he did not show 
that his present hypertension was caused by or aggravated by 
his present service-connected diabetes.  The Board does not 
have the authority to substitute its own medical judgment for 
that of the VA examiner, who is a competent medical 
professional.  In light of the fact that the record is absent 
of an express opinion holding that that the Veteran's 
hypertension was caused by or aggravated by his service-
connected diabetes and after a review of the competent 
medical evidence as a whole, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for secondary service connection.

As the competent medical evidence does not show that the 
Veteran's hypertension is secondary to service-connected 
diabetes, an award of service connection for hypertension on 
a secondary basis is not warranted.  

Furthermore, the Veteran is not otherwise entitled to service 
connection for his hypertension on a direct or presumptive 
basis.  The Veteran does not contend and the evidence does 
not show that his current hypertension is related to active 
military service or that hypertension manifested to a 
compensable degree within one year of discharge.  Indeed, the 
earliest finding of hypertension is noted in 2002, 
approximately 30 years after service.

Based on the foregoing, the preponderance of the evidence 
weighs against the award of service connection for the 
Veteran's hypertension.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
  







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension including 
as secondary to service-connected diabetes mellitus is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


